Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to the documents received on July 9, 2020 and the preliminary amendment received on January 15, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 4 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WILLIAMSON, IV; WARREN P. et al. (US 5,415,334).
In reference to claim 4, WILLIAMSON, IV; WARREN P. et al. discloses a staple cartridge comprising: a cartridge body 26 having a knife slot 58 that extends from a proximal end to a distal end (figure 5); staple cavities 60 defined in the cartridge body 26, wherein the staple cavities 60 are arranged in an inner longitudinal row, a middle longitudinal row, and an outer longitudinal row on each side of the knife slot 58; staples 66 removed stored within the staple cavities 60; a first staple driver 202 that ejects a first quantity of staples from the staple cavities .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



February 11, 2022